DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest: a first gate structure; a first interconnect structure disposed in an interconnect layer, the interconnect layer disposed above the first gate structure, wherein the first interconnect structure is laterally displaced from the first gate structure; and a second interconnect structure disposed between the first gate structure and the interconnect layer, the second interconnect structure including a first portion and a second portion, wherein the first portion and the second portion of the second interconnect structure are laterally adjacent to each other, and the first portion is vertically shorter than the second portion by a recess, and wherein the first gate structure is electrically coupled to the first interconnect structure by physically contacting only the first portion of the second interconnect structure to the first gate structure and physically contacting only the second portion of the second interconnect structure to the first interconnect structure (claims 1-10) and  a first gate structure; a first interconnect structure disposed in an interconnect layer above the first gate structure; a second interconnect structure also disposed in the same interconnect layer, wherein the second interconnect structure is laterally spaced apart from the first interconnect structure; and a third interconnect structure electrically connecting the first gate structure to the first interconnect structure; wherein the third interconnect structure comprises a first portion and a second portion; wherein the first portion is in physical contact only with the first gate structure and the second portion is in physical contact only with the first interconnect structure (claims 21-28) and  a standard cell corresponding to an integrated circuit and comprising a plurality of gate structures extending along a first lateral direction, wherein a number of the gate structures is equal to or less than 5; wherein at least a first one and a second one of the gate structures, disposed next to each other, are electrically connected to a first interconnect structure and a second interconnect structure, respectively; wherein the first gate structure is electrically connected to the first interconnect structure through a first via structure; and wherein the second gate structure is electrically connected to the second interconnect structure through a combination of a second via structure and a source/drain interconnect structure, thereby allowing the second interconnect structure to laterally shift away from the second gate structure (claims 29-30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817